MEMORANDUM**
Petitioner Xiaohui Li and her husband, Yibin Du, both natives and citizens of China, seek relief from an immigration judge’s (“IJ”) denial of asylum, which the Board of Immigration Appeals (“BIA”) summarily affirmed.
Because the BIA did not issue a separate opinion, we review the IJ’s decision. Khup v. Ashcroft, 376 F.3d 898, 902 (9th Cir.2004). ‘We must uphold the decision if it is supported by reasonable, substantial, and probative evidence on the record considered as a whole,” but will “reverse if a reasonable factfinder would be compelled to conclude that the requisite persecution or fear has been shown.” Mamouzian v. Ashcroft, 390 F.3d 1129, 1133 (9th Cir. 2004) (quotation omitted). We likewise review the adverse credibility determination for substantial evidence, and uphold it unless the evidence in the record compels a contrary result. Hoque v. Ashcroft, 367 F.3d 1190,1194 (9th Cir.2004).
After reviewing the record as a whole, we conclude that the IJ’s ultimate adverse credibility determination was supported by substantial evidence, and the record does not compel a contrary result.
Li failed to exhaust her procedural due process claim before the BIA. Therefore we do not reach that issue. Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.